Plaintiff appeals from an order determining that an action theretofore instituted by her in the Supreme Court, Nassau County, against respondents, is an action in replevin, and directing that upon the consent of the Surrogate’s Court, New York County, such action may be transferred to said Surrogate’s Court and consolidated with proceedings there pending in the estate of William J. Shea, deceased. Order affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.